Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. Applicant argues that cited references failed to disclose wherein the one or more controllers are further configured to: receive information for displaying additional contextual clips of the content corresponding to events of the content which occurred while the plurality of  clips of the content were being displayed; and automatically display the additional  clips of the content clips after the plurality of clips of the content clips are displayed but before the remainder of the content is displayed. 

However, Kishore et al disclose a system being capable of presenting additional data related to media content as media content event summary; and the system further provides user interface to the users in order to select icons from the screen and overlay can be displayed to users via user interface for selecting or inputting data,0014; 0024;0064;0093;0036.

And the system further discloses a graphical user interface menu or the like on the display 112 such that the user, using the remote control 132 or other suitable user interface, may navigate about so as to select and initiate presentation of the media content event summary segment, presents a relatively small summary selection icon 130, such as pop-up icon, a selection pane, 

Based on this information, the cited references were combined properly to meet the limitations of claims and the rejection is considered to be acceptable and reasonable. This action is made final.
                                                            Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6;  9; 14-19;  22; 27   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US.Pub.20140101707)  in view of Panchaksharaiah(US.Pub.No.20170332125).

Regarding claim 1, Kishore et al disclose a terminal for presenting contextual clips for distributed content, the terminal comprising: one or more controllers configured to: receive an input for presenting content while the content is currently being distributed at a first time point within the content (see fig.4 with element 404; a processor system 404,0084; processor system 404, executing the media device logic 416 and based upon a request for a media content event 

transmit a request, for clips of the content prior to the first time point within the content (receives a user request for presentation of the media content event summary residing in the received at least one media content event summary segment, abstract; 0004; where a particular media content event summary segment 202 concludes prior to the start of the next media content event summary segment 202, 0045; 0060-0061; 0064);

receive information for displaying a plurality of clips of the content in which comprise portions of the content which occurred prior to the first time point within the content (see fig.2; where the user has missed portion of the news broadcast, the summary feed stream 108 provides media content event summary segment that presents a series of brief summaries of each news report segment presented in the missed portion of the news broadcast. For example, a previously presented segment describing a newsworthy event may be used to generate a relatively short summary video clip that summarizes the segment. Upon presentation of the series of summary video clips, the user will have a better appreciation of the various presented segments of the news broadcast program from its beginning up to its current presentation time, 0016; 0021;0060-0061; 0025);

display, via a display associated with the terminal, the plurality of clips of the content using the received information (see fig.4, element 110; when the user of the media device 102 selects a 

display, via the display, a remainder of the content after all of the plurality of clips of the content have been displayed(with Kishore, the system is able to resume the display of the media content upon finishing the presentation of the clips of the media content; upon conclusion of the presented series of summaries, presentation of the rest of the selected media content event begins or resumes,0014; presentation of the remaining portion 126 of the selected media content event may begin or may be resumed from the pause point or stored point of the selected media content event. Some embodiments may be configured to resume presentation of the media content event based on content in the currently received media content stream 106, 0024; 0064; 0093; 0100).

But did not explicitly disclose wherein the plurality of clips of the content are selected for display based on a corresponding rating score assigned to each of the plurality of clips; wherein the corresponding rating score for one or more clips of the plurality of clips of the content indicate an importance of the one or more of clips to an overall outcome of the content.

However, Panchaksharaiah et al disclose wherein the plurality of clips of the content are selected for display based on a corresponding rating score assigned to each of the plurality of  the media guidance application may analyze the first frame to determine whether there is fast action during the frame, a score change during the frame, etc. The media guidance application may determine that the frame corresponds to the important event when the frame matches the image processing rule. For example, the media guidance application may determine that the frame is important when the media guidance application detects a score change in the frame, 0012; 0017; 0040; 0088; 0148; 0101).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Panchaksharaiah to modify Kishore by providing important clips and scenes associated with a video content for the purpose of improving satisfaction of users.

Regarding claim 2, Kishore et al disclose wherein the remainder of the content is displayed starting from the first time point within the content(the user has a better appreciation of the progression of the football game from its beginning up to its current presentation time,0015-0016; 0033;0024).

Regarding claim 3, Kishore et al disclose wherein the remainder of the content is displayed starting from a second time point within the content corresponding to a current distribution of 

Regarding claim 4,  Kishore et al disclose wherein the one or more controllers are further configured to: receive information for displaying additional contextual clips of the content corresponding to events of the content which occurred while the plurality of  clips of the content were being displayed; and automatically display the additional  clips of the content clips after the plurality of clips of the content clips are displayed but before the remainder of the content is displayed(upon conclusion of the presented series of summaries, presentation of the rest of the selected media content event begins or resumes,0014; in response to sensing the trigger associated with the start of the media content event summary segment 202h, the media device 102 would end presentation of the media content event 204, such as by pausing and/or saving the media content event 204 starting at the time T.sub.202h, and then initiate presentation of the media content event summary segment 202h. The triggers may be embedded in any suitable location in the media content stream 106 and/or the summary feed stream 108. For example, but not limited to, the trigger associated with the media content event summary segment 202h may be located in the metadata stream 118 of the media content stream 106,0065; upon conclusion of the presented series of summaries, presentation of the rest of the selected media content event begins or resumes,0014; 0024;0064;0093;0036; a graphical user interface menu or the like on the display 112 such that the user, using the remote control 132 or other suitable user interface, may navigate about so as to select and  the collage module 206 configures the video segments in the collage to play automatically,0085;0004).

Regarding claim 5, Kishore et al disclose wherein the content corresponds to a live sporting event and the plurality of clips of the content correspond to highlights of the live sporting event that took place prior to the first time point (The summary of the media content denotes the aggregate of parts of the media content which effectively summarizes/describes significant events of the media content event. For example, for football content, the summary is contain video clips of goals, hits, and/or misses of the game, as well as any other action which would be normally considered as a part of summary, 0013; the user has a better appreciation of the progression of the football game from its beginning up to its current presentation time, 0015).

 Regarding claim 6,   Kishore et al did not explicitly disclose wherein the one or more controllers are further configured to: display, via the display, one or more selectable options for inputting criteria of  clips of the content  to be displayed; and receive at least one input to the displayed one or more selectable options for selecting at least one criteria of  clips of the content ,wherein the transmitted request includes information of the selected at least one criteria of  clips of the content.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Panchaksharaia to modify Kishore by providing important clips and scenes associated with a video content for the purpose of improving satisfaction of users.

Regarding claim 9, Kishore et al did not explicitly disclose wherein the plurality of clips of the content are selected for display based on the corresponding rating score for each of the plurality of clips is being greater than or equal to a rating score threshold.

However,  Panchaksharaiah et al disclose if the motion of the object is determined by the media guidance application to be greater than a threshold value, the media guidance application may associate the portion with a fast motion characteristic,0087.



Regarding claim 14, it is rejected using the same ground of rejection for claim 1.  
Regarding claim 15, it is rejected using the same ground of rejection for claim 2.  
Regarding claim 16, it is rejected using the same ground of rejection for claim 3.  
Regarding claim 17, it is rejected using the same ground of rejection for claim 4.  
Regarding claim 18, it is rejected using the same ground of rejection for claim 5.  
Regarding claim 19, it is rejected using the same ground of rejection for claim 6.  
Regarding claim 22, it is rejected using the same ground of rejection for claim 9.  
Regarding claim 27, it is rejected using the same ground of rejection for claim 1.  

Claims 12-13; 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US.Pub.20140101707) in view of Panchaksharaiah (US.Pub.No.20170332125) and Neumeier (US.Pub.No.20140082663). 

Regarding claim 12, Kishore and Panchaksharaiah et al did not explicitly disclose wherein the one or more controllers are configured to display, via the display, the remainder of the content 

However,  Neumeier et al disclose wherein the one or more controllers are configured to display, via the display, the remainder of the content starting from the first time point within the content in response to the input for presenting content without displaying the plurality of clips of the content if the first time point is prior to a minimum threshold time point within the content (with Neumeier, the system is able to use probability technique as threshold data for comparing data in order to make determination; a probability below a preset lower threshold,0073; set all f values below threshold .epsilon. to zero,0130).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Neumeier to modify Kishore and Panchaksharaiah by using characteristics of probability for the purpose of improving viewing performance. 

Regarding claim 13,  Kishore  and Panchaksharaiah et al did not explicitly disclose wherein the one or more controllers are configured to display, via the display, the remainder of the content starting from the first time point within the content in response to the input for presenting content without displaying the plurality of clips of the content if the first distribution time point is after a maximum threshold time point within the content or if a total length of the plurality of clips of the content is greater than a predicted remaining time of the remainder of the content

However, Neumeier et al disclose wherein the one or more controllers are configured to display, via the display, the remainder of the content starting from the first time point within the content in response to the input for presenting content without displaying the plurality of clips of the content if the first distribution time point is after a maximum threshold time point within the content or if a total length of the plurality of clips of the content is greater than a predicted remaining time of the remainder of the content(with Neumeier, the system is able to use probability technique as threshold data for comparing data in order to make determination; If the probability for suspect locations having the greatest probability exceeds a preset threshold,0071-0073; having the greatest probability provided that probability exceeds a threshold for success which is presettable,0075; above some threshold value,0130).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Neumeier to modify Kishore and Panchaksharaiah by using characteristics of probability for the purpose of improving viewing performance. 
 
Regarding claim 25, it is rejected using the same ground of rejection for claim 12.  
Regarding claim 26, it is rejected using the same ground of rejection for claim 13.  

Claims 7-8; 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US.Pub.20140101707) in view of Panchaksharaiah (US.Pub.No.20170332125) and Bowers (US.Pub.No.20150016800). 

Regarding claim 7,  Kishore  and Panchaksharaiah et al  did not explicitly disclose wherein the one or more selectable options comprises an option for setting a total length of time for displaying the plurality of clips of the content.

However, Bowers et al disclose Media management facility 102 may be configured to provide one or more tools for use by a user to define factors to be used by media management facility 102 to generate discrete installments of a unitary media program. For example, media management facility 102 may provide one or more tools in a user interface for use by the user to provide input to define such factors. This may allow the user to provide input for use by media management facility 102 to generate customized discrete installments of a unitary media program. For example, the user may define factors such as a preferred length of a discrete segment, 0056; 0073; 0033; and see fig.7 and fig.8 with user interface for allowing user to select installments with different durations or lengths.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Bowers to modify Kishore and Panchaksharaiah by applying user interface with options to set or define length of installment or clips of Bowers to Kishore resulting in wherein the one or more selectable options comprises an option for setting a total length of time for displaying the plurality of clips of the content for the purpose of allowing users to receive contents according to some predefined conditions.



However, Bowers et al disclose wherein the plurality of clips of the content are provided for display based on the set total length of time for displaying the plurality of clips of the content(the user 904 may utilize the user computing system 902 to access one or more user interfaces provided by system 100 as part of the media service, and to present the user interfaces for use by the user 904 to discover, access, and/or consume media programs and/or discrete installments of media programs distributed by server system 906 as part of the media service,0083;0033;0073).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Bowers to modify Kishore and Panchaksharaiah by applying user interface with options to set or define length of installment or clips of Bowers to Kishore resulting in wherein the plurality of clips of the content are provided for display based on the set total length of time for displaying the plurality of clips of the content for the purpose of allowing users to receive contents according to some predefined conditions.

Regarding claim 20, it is rejected using the same ground of rejection for claim 7.  
Regarding claim 21, it is rejected using the same ground of rejection for claim 8.  

s 10-11; 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US.Pub.20140101707) in view of Panchaksharaiah (US.Pub.No.20170332125) and Bowers (US.Pub.No.20150016800). 

Regarding claim 10, Kishore and Panchaksharaiah et al disclose wherein the one or more controllers are further configured to: transmit a request, for secondary content to be displayed along with the content; receive information for displaying a plurality of secondary content items; and withhold a particular secondary content item during display of the plurality of contextual clips of the content clips based on a timestamp of the particular secondary content item.

However, Archer et al show in fig.9a a system that is capable of holding or pausing the presentation of a commercial while other data or content is displaying on the screen; and the system further discloses video client 110 may request (e.g., based on user input via remote control 150) a particular primary advertisement from content server 205, such as a previously bookmarked advertisement selected from a list of bookmarked advertisements, 0069; video client 110 may also implement DVR capabilities to store linear programming content upon receiving user input to the rating interface. For example, advertisement 130 may be paused at the point in time at which a user activates the rating interface or provides an input signal to the activated user interface. Video client 110 may store subsequent linear content (e.g., program content and/or linear advertising) from that point in time forward, 0071; 0016; 0077; 0029.



Regarding claim 11, Kishore et al disclose wherein the particular secondary content item is withheld from being displayed if the timestamp of the particular secondary content item is after a timestamp of a current playback position of the displayed plurality of contextual clips of the content (see fig.1 and fig.2 where clips are displayed based on time associated with them and video content will be resumed based on time associated with it;0048; 0099; where a particular media content event summary segment 202 concludes prior to the start of the next media content event summary segment 202, that particular media content event summary segment 202 may be saved for presentation in the event that the user request presentation of the media content event summaries prior to receipt of the next media content event summary segment 202,0045;0055-0056;0064).


Regarding claim 24, it is rejected using the same ground of rejection for claim 11.  
                                                                     Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425             

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425